        Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 1 of 19




 1 BERNARD J. KORNBERG (State Bar No. 252006)
     bjk@severson.com
 2   DANIEL E. YOSEF (State Bar No. 322717)
     dey@severson.com
 3   SEVERSON & WERSON
     A Professional Corporation
 4   One Embarcadero Center, Suite 2600
     San Francisco, California 94111
 5   Telephone: (415) 398-3344
     Facsimile: (415) 956-0439
 6
   Attorneys for Defendants
 7 RENEW FINANCIAL GROUP, LLC; and
   RENEW FINANCIAL HOLDINGS, INC.
 8
 9                                    UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA

11 DEBORAH PEREZ,                                      Case No. 4:20-cv-04132-SBA

12                      Plaintiff,                     Hon. Saundra Brown Armstrong

13            vs.                                      ANSWER TO FIRST AMENDED
                                                       COMPLAINT
14 PACE FUNDING GROUP, LLC; RENEW
   FINANCIAL, LLC; RENEW FINANCIAL
15 GROUP, LLC; and RENEW FINANCIAL
   HOLDINGS, INC.,
16
                        Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
     12634.0056/15611382.1                                                Case No. 4:20-cv-04132-SBA
                                      ANSWER TO FIRST AMENDED COMPLAINT
        Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 2 of 19




 1            Defendants Renew Financial Group, LLC; and Renew Financial Holdings, Inc.

 2 (collectively “Renew”) admits and denies the allegations set forth in plaintiff Debroah Perez’s
 3 (“Perez” or “Plaintiff”) first amended complaint (“Complaint”) as follows:
 4                                              INTRODUCTION

 5            1.        Admit.

 6            2.        This allegation calls for a legal conclusion to which Renew has no duty to either

 7 admit or deny. To the extent a response is required, Renew denies the allegation .
 8            3.        This allegation is too broadly stated and ambiguous to be subject to admission. To

 9 an extent an answer is required, Renew denies the allegation.
10            4.        Renew admits that PACE programs are generally authorized, regulated, and

11 administered at a municipal level and that PACE financing results in a voluntary tax assessment.
12 The remaining allegations are too broadly stated and ambiguous to be subject to admission. To
13 the extent a response is required, Renew denies the allegation.
14            5.        Deny.

15            6.        This allegation is too broadly stated and ambiguous to be subject to admission. To

16 an extent an answer is required, Renew denies the allegation.
17            7.        This allegation is too broadly stated and ambiguous to be subject to admissio n. To

18 an extent an answer is required, Renew denies the allegation.
19            8.        Deny.

20            9.        Deny.

21            10.       Renew admits that PACE financing results in a voluntary tax assessment. The

22 remaining allegations are too broadly stated and ambiguous to be subject to admission. To the
23 extent a response is required, Renew denies the allegation.
24            11.       Admit the Agreement to Pay Assessment creates a lien that attaches to the

25 homeowner’s property. The remaining allegations calls for a legal conclusion to which Renew has
26 no duty to either admit or deny. To the extent a response is required, Renew denies the allegation.
27            12.       Renew has insufficient information to either admit or deny this allegation and on

28 that basis denies the allegation.
     12634.0056/15611382.1                                2                       Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
        Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 3 of 19




 1            13.       Renew has insufficient information to either admit or deny this allegation and on

 2 that basis denies the allegation.
 3            14.       Renew has insufficient information to either admit or deny this allegation and on

 4 that basis denies the allegation.
 5            15.       Renew has insufficient information to either admit or deny this allegation and on

 6 that basis denies the allegation.
 7            16.       Renew has insufficient information to either admit or deny this allegation and on

 8 that basis denies the allegation.
 9            17.       Deny.

10            18.       Deny.

11            19.       Renew has insufficient information to either admit or deny this allegation and on

12 that basis denies the allegation.
13            20.       Admit the Agreement to Pay Assessment creates a lien that attaches to the

14 homeowner’s property. Except as expressly admitted, Renew denies each and every remaining
15 allegation of this paragraph.
16            21.       Deny.

17            22.       This allegation calls for a legal conclusion to which Renew has no duty to either

18 admit or deny. To the extent a response is required, Renew denies the allegation .
19            23.       Renew denies it engaged in fraudulent and abusive conduct. As to the remaining

20 allegations do not constitute factual allegations alleged against Renew and, as a result, Renew is
21 not required to answer the allegations set forth. To the extent a response is required Renew denies
22 the allegations.
23            24.       The allegations do not constitute factual allegations alleged against Renew and, as a

24 result, Renew is not required to answer the allegations set forth. To the extent a response is
25 required Renew denies the allegations.
26            25.       The allegations do not constitute factual allegations alleged against Renew and, as a

27 result, Renew is not required to answer the allegations set forth. To the extent a response is
28 required Renew denies the allegations.
     12634.0056/15611382.1                                3                        Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
        Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 4 of 19




 1            26.       Admit as to Renew. As to the remaining defendants, Renew has insufficient

 2 information to either admit or deny this allegation and on that basis denies the allegation.
 3            27.       Deny.

 4                                       JURISDICTION AND VENUE

 5            28.       This allegation calls for a legal conclusion to which Renew has no duty to either

 6 admit or deny. To the extent a response is required, Renew denies the allegation.
 7            29.       This allegation calls for a legal conclusion to which Renew has no duty to either

 8 admit or deny. To the extent a response is required, Renew denies the allegation.
 9            30.       This allegation calls for a legal conclusion to which Renew has no duty to either

10 admit or deny. To the extent a response is required, Renew denies the allegation.
11            31.       This allegation calls for a legal conclusion to which Renew has no duty to either

12 admit or deny. To the extent a response is required, Renew denies the allegation.
13            32.       This allegation calls for a legal conclusion to which Renew has no duty to either

14 admit or deny. Renew does not challenge venue.
15                                         PARTIES & DEFINITIONS

16            33.       This allegation calls for a legal conclusion to which Renew has no duty to either

17 admit or deny. To the extent a response is required, Renew denies the allegation.
18            34.       This allegation calls for a legal conclusion to which Renew has no duty to either

19 admit or deny. To the extent a response is required, Renew denies the allegation.
20            35.       This allegation calls for a legal conclusion to which Renew has no duty to either

21 admit or deny. To the extent a response is required, Renew denies the allegation.
22            36.       This allegation calls for a legal conclusion to which Renew has no duty to either

23 admit or deny. To the extent a response is required, Renew denies the allegation.
24            37.       This allegation calls for a legal conclusion to which Renew has no duty to either

25 admit or deny. To the extent a response is required, Renew denies the allegation.
26            38.       Admit.

27
28
     12634.0056/15611382.1                                4                       Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
        Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 5 of 19




 1            39.       Deny. Renew Financial Group, LLC is a limited liability company doing business

 2 in Oakland, California. The remaining allegations call for a legal conclusion to which Renew has
 3 no duty to either admit or deny. To the extent a response is required, Renew denies the allegation.
 4            40.            The allegations call for a legal conclusion to which Renew has no duty to either

 5 admit or deny. To the extent a response is required, Renew denies the allegation.
 6            41.       This allegation calls for a legal conclusion to which Renew has no duty to either

 7 admit or deny. To the extent a response is required, Renew denies the allegation.
 8            42.       This allegation calls for a legal conclusion to which Renew has no duty to either

 9 admit or deny. To the extent a response is required, Renew denies the allegation.
10                                            FACTUAL ALLEGATIONS

11            43.       Renew has insufficient information to either admit or deny this allegation and on

12 that basis denies the allegation.
13            44.       Renew has insufficient information to either admit or deny this allegation and on

14 that basis denies the allegation.
15            45.       Renew has insufficient information to either admit or deny this allegation and on

16 that basis denies the allegation
17            46.       Renew has insufficient information to either admit or deny this allegation and on

18 that basis denies the allegation
19            47.       Renew has insufficient information to either admit or deny this allegation and on

20 that basis denies the allegation
21            48.       Renew has insufficient information to either admit or deny this allegation and on

22 that basis denies the allegation.
23            49.       Renew has insufficient information to either admit or deny this allegation and on

24 that basis denies the allegation.
25            50.       Renew has insufficient information to either admit or deny this allegation and on

26 that basis denies the allegation.
27            51.       Renew has insufficient information to either admit or deny this allegation and on

28 that basis denies the allegation.
     12634.0056/15611382.1                                   5                        Case No. 4:20-cv-04132-SBA
                                         ANSWER TO FIRST AMENDED COMPLAINT
        Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 6 of 19




 1            52.       Renew has insufficient information to either admit or deny this allegation and on

 2 that basis denies the allegation.
 3            53.       Renew has insufficient information to either admit or deny this allegation and on

 4 that basis denies the allegation
 5            54.       Renew has insufficient information to either admit or deny this allegation and on

 6 that basis denies the allegation.
 7            55.       Renew has insufficient information to either admit or deny this allegation and on

 8 that basis denies the allegation.
 9            56.       Renew has insufficient information to either admit or deny this allegation and on

10 that basis denies the allegation.
11            57.       Renew has insufficient information to either admit or deny this allegation and on

12 that basis denies the allegation.
13            58.       Renew has insufficient information to either admit or deny this allegation and on

14 that basis denies the allegation.
15            59.       Renew has insufficient information to either admit or deny this allegation and on

16 that basis denies the allegation.
17            60.       Renew has insufficient information to either admit or deny this allegation and on

18 that basis denies the allegation.
19            61.       Renew has insufficient information to either admit or deny this allegation and on

20 that basis denies the allegation.
21            62.       Renew has insufficient information to either admit or deny this allegation and on

22 that basis denies the allegation.
23            63.       Renew has insufficient information to either admit or deny this allegation and on

24 that basis denies the allegation.
25            64.       Renew has insufficient information to either admit or deny this allegation and on

26 that basis denies the allegation.
27            65.       Renew has insufficient information to either admit or deny this allegation and on

28 that basis denies the allegation.
     12634.0056/15611382.1                               6                        Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
        Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 7 of 19




 1            66.       Renew has insufficient information to either admit or deny this allegation and on

 2 that basis denies the allegation.
 3            67.       Renew has insufficient information to either admit or deny this allegation and on

 4 that basis denies the allegation.
 5            68.       Renew has insufficient information to either admit or deny this allegation and on

 6 that basis denies the allegation.
 7            69.       Renew has insufficient information to either admit or deny this allegation and on

 8 that basis denies the allegation.
 9            70.       Renew has insufficient information to either admit or deny this allegation and on

10 that basis denies the allegation.
11            71.       Renew has insufficient information to either admit or deny this allegation and on

12 that basis denies the allegation.
13            72.       Renew has insufficient information to either admit or deny this allegation and on

14 that basis denies the allegation.
15            73.       Renew has insufficient information to either admit or deny this allegation and on

16 that basis denies the allegation.
17            74.       Renew has insufficient information to either admit or deny this allegation and on

18 that basis denies the allegation.
19            75.       Renew has insufficient information to either admit or deny this allegation and on

20 that basis denies the allegation.
21            76.       Renew has insufficient information to either admit or deny this allegation and on

22 that basis denies the allegation.
23            77.       Renew has insufficient information to either admit or deny this allegation and on

24 that basis denies the allegation.
25            78.       This allegation is too broadly stated and ambiguous to be subject to admission. To

26 an extent an answer is required, Renew denies the allegation.
27            79.       Renew has insufficient information to either admit or deny this allegation and on

28 that basis denies the allegation.
     12634.0056/15611382.1                               7                        Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
        Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 8 of 19




 1            80.       This allegation is too broadly stated and ambiguous to be subject to admission. To

 2 an extent an answer is required, Renew denies the allegation.
 3            81.       Renew has insufficient information to either admit or deny this allegation and on

 4 that basis denies the allegation.
 5            82.       Renew has insufficient information to either admit or deny this allegation and on

 6 that basis denies the allegation.
 7            83.       Renew has insufficient information to either admit or deny this allegation and on

 8 that basis denies the allegation.
 9            84.       Renew has insufficient information to either admit or deny this allegation and on

10 that basis denies the allegation.
11            85.       Renew has insufficient information to either admit or deny this allegation and on

12 that basis denies the allegation.
13            86.       Deny

14            87.       Deny

15            88.       Deny

16            89.       The allegations are too broadly stated and ambiguous to be subject to admission.

17 To the extent a response is required, Renew denies the allegation.
18            90.       This allegation calls for a legal conclusion to which Renew has no duty to either

19 admit or deny. To the extent a response is required, Renew denies the allegation.
20                                                    FIRST I

21                      (Violations of the Truth in Lending Act 15 U.S.C. § 1601 et seq.)

22            91.       This allegation calls for a legal conclusion to which Renew has no duty to either

23 admit or deny. To the extent a response is required, Renew denies the allegation.
24            92.       No response is required to this paragraph.

25            93.       This allegation calls for a legal conclusion to which Renew has no duty to either

26 admit or deny. To the extent a response is required, Renew denies the allegation.
27            94.       This allegation calls for a legal conclusion to which Renew has no duty to either

28 admit or deny. To the extent a response is required, Renew denies the allegation.
     12634.0056/15611382.1                                8                       Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
        Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 9 of 19




 1            95.       This allegation calls for a legal conclusion to which Renew has no duty to either

 2 admit or deny. To the extent a response is required, Renew denies the allegation.
 3            96.       The allegations are too broadly stated and ambiguous to be subject to admission.

 4 To the extent a response is required, Renew denies the allegation.
 5            97.       This allegation is too broadly stated and ambiguous to be subject to admission. To

 6 an extent an answer is required, Renew denies the allegation.
 7            98.       Renew has insufficient information to either admit or deny this allegation and on

 8 that basis denies the allegation.
 9            99.       This allegation calls for a legal conclusion to which Renew has no duty to either

10 admit or deny. To the extent a response is required, Renew denies the allegation.
11            100.      This allegation calls for a legal conclusion to which Renew has no duty to either

12 admit or deny. To the extent a response is required, Renew denies the allegation.
13            101.      This allegation calls for a legal conclusion to which Renew has no duty to either

14 admit or deny. To the extent a response is required, Renew denies the allegation.
15            102.      This allegation calls for a legal conclusion to which Renew has no duty to either

16 admit or deny. To the extent a response is required, Renew denies the allegation.
17            103.      The allegations are too broadly stated and ambiguous to be subject to admission.

18 To the extent a response is required, Renew denies the allegation.
19            104.      This allegation calls for a legal conclusion to which Renew has no duty to either

20 admit or deny. To the extent a response is required, Renew denies the allegation.
21            105.      This allegation calls for a legal conclusion to which Renew has no duty to either

22 admit or deny. To the extent a response is required, Renew denies the allegation.
23            106.      This allegation calls for a legal conclusion to which Renew has no duty to either

24 admit or deny. To the extent a response is required, Renew denies the allegation.
25            107.      This allegation calls for a legal conclusion to which Renew has no duty to either

26 admit or deny. To the extent a response is required, Renew denies the allegation.
27            108.      This allegation calls for a legal conclusion to which Renew has no duty to either

28 admit or deny. To the extent a response is required, Renew denies the allegation.
     12634.0056/15611382.1                                9                       Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
       Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 10 of 19




 1            109.      This allegation calls for a legal conclusion to which Renew has no duty to either

 2 admit or deny. To the extent a response is required, Renew denies the allegation.
 3            110.      Deny.

 4            111.      This allegation calls for a legal conclusion to which Renew has no duty to either

 5 admit or deny. To the extent a response is required, Renew denies the allegation.
 6            112.      This allegation calls for a legal conclusion to which Renew has no duty to either

 7 admit or deny. To the extent a response is required, Renew denies the allegation.
 8            113.      This allegation calls for a legal conclusion to which Renew has no duty to either

 9 admit or deny. To the extent a response is required, Renew denies the allegation.
10            114.      Renew has insufficient information to either admit or deny this allegation and on

11 that basis denies the allegation.
12            115.      Deny.

13            116.      This allegation calls for a legal conclusion to which Renew has no duty to either

14 admit or deny. To the extent a response is required, Renew denies the allegation.
15            117.      This allegation calls for a legal conclusion to which Renew has no duty to either

16 admit or deny. To the extent a response is required, Renew denies the allegation.
17            118.      This allegation calls for a legal conclusion to which Renew has no duty to either

18 admit or deny. To the extent a response is required, Renew denies the allegation.
19                                                  SECOND II

20              (Violations of the Home Ownership Equity Protection Act 15 U.S.C. § 1639)

21            119.      No response is required to this paragraph.

22            120.      This allegation calls for a legal conclusion to which Renew has no duty to either

23 admit or deny. To the extent a response is required, Renew denies the allegation.
24            121.      This allegation calls for a legal conclusion to which Renew has no duty to either

25 admit or deny. To the extent a response is required, Renew denies the allegation.
26            122.      This allegation calls for a legal conclusion to which Renew has no duty to either

27 admit or deny. To the extent a response is required, Renew denies the allegation.
28
     12634.0056/15611382.1                               10                       Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
       Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 11 of 19




 1            123.      Renew has insufficient information to either admit or deny this allegation and on

 2 that basis denies the allegation.
 3            124.      This allegation calls for a legal conclusion to which Renew has no duty to either

 4 admit or deny. To the extent a response is required, Renew denies the allegation.
 5            125.      This allegation calls for a legal conclusion to which Renew has no duty to either

 6 admit or deny. To the extent a response is required, Renew denies the allegation.
 7            126.      This allegation calls for a legal conclusion to which Renew has no duty to either

 8 admit or deny. To the extent a response is required, Renew denies the allegation.
 9            127.      This allegation calls for a legal conclusion to which Renew has no duty to either

10 admit or deny. To the extent a response is required, Renew denies the allegation.
11            128.      This allegation calls for a legal conclusion to which Renew has no duty to either

12 admit or deny. To the extent a response is required, Renew denies the allegation.
13            129.      This allegation calls for a legal conclusion to which Renew has no duty to either

14 admit or deny. To the extent a response is required, Renew denies the allegation.
15            130.      This allegation calls for a legal conclusion to which Renew has no duty to either

16 admit or deny. To the extent a response is required, Renew denies the allegation.
17                                                  THIRD III

18      (Violations of the Rosenthal Fair Debt Collection Practices Act Cal. Civ. Code §§ 1788 -

19                                                   1788.32)

20            131.      No response is required to this paragraph.

21            132.      This allegation calls for a legal conclusion to which Renew has no duty to either

22 admit or deny. To the extent a response is required, Renew denies the allegation.
23            133.      This allegation is too broadly stated and ambiguous to be subject to admission. To

24 an extent an answer is required, Renew denies the allegation.
25            134.      This allegation calls for a legal conclusion to which Renew has no duty to either

26 admit or deny. To the extent a response is required, Renew denies the allegation.
27            135.      This allegation calls for a legal conclusion to which Renew has no duty to either

28 admit or deny. To the extent a response is required, Renew denies the allegation.
     12634.0056/15611382.1                               11                       Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
       Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 12 of 19




 1            136.      This allegation calls for a legal conclusion to which Renew has no duty to either

 2 admit or deny. To the extent a response is required, Renew denies the allegation.
 3            137.      This allegation calls for a legal conclusion to which Renew has no duty to either

 4 admit or deny. To the extent a response is required, Renew denies the allegation.
 5            138.      This allegation calls for a legal conclusion to which Renew has no duty to either

 6 admit or deny. To the extent a response is required, Renew denies the allegation.
 7                                                   Fourth IV

 8            (Violations of the Consumer Legal Remedies Act Cal. Civ. Code §§ 1750 et seq)

 9            139.      No response is required to this paragraph.

10            140.      This allegation calls for a legal conclusion to which Renew has no duty to either

11 admit or deny. To the extent a response is required, Renew denies the allegation.
12            141.      This allegation calls for a legal conclusion to which Renew has no duty to either

13 admit or deny. To the extent a response is required, Renew denies the allegation .
14            142.      This allegation calls for a legal conclusion to which Renew has no duty to either

15 admit or deny. To the extent a response is required, Renew denies the allegation .
16            143.      This allegation calls for a legal conclusion to which Renew has no duty to either

17 admit or deny. To the extent a response is required, Renew denies the allegation.
18            144.      This allegation is too broadly stated and ambiguous to be subject to admission. To

19 an extent an answer is required, Renew denies the allegation.
20            145.      This allegation is too broadly stated and ambiguous to be subject to admission. To

21 an extent an answer is required, Renew denies the allegation.
22            146.      Renew has insufficient information to either admit or deny this allegation and on

23 that basis denies the allegation.
24            147.      This allegation calls for a legal conclusion to which Renew has no duty to either

25 admit or deny. To the extent a response is required, Renew denies the allegation.
26            148.      Deny.

27            149.      Deny.

28
     12634.0056/15611382.1                               12                       Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
       Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 13 of 19




 1            150.      This allegation calls for a legal conclusion to which Renew has no duty to either

 2 admit or deny. To the extent a response is required, Renew denies the allegation.
 3            151.      This allegation calls for a legal conclusion to which Renew has no duty to either

 4 admit or deny. To the extent a response is required, Renew denies the allegation.
 5            152.      Deny.

 6            153.      This allegation calls for a legal conclusion to which Renew has no duty to either

 7 admit or deny. To the extent a response is required, Renew denies the allegation..
 8            154.      This allegation calls for a legal conclusion to which Renew has no duty to either

 9 admit or deny. To the extent a response is required, Renew denies the allegation.
10            155.      This allegation calls for a legal conclusion to which Renew has no duty to either

11 admit or deny. To the extent a response is required, Renew denies the allegation.
12            156.      Renew has insufficient information to either admit or deny this allegation and on

13 that basis denies the allegation.
14            157.      Deny.

15            158.      This allegation calls for a legal conclusion to which Renew has no duty to either

16 admit or deny. To the extent a response is required, Renew denies the allegation.
17                                                    Fifth V

18 (Violations of California’s Unfair Competition Law, Business and Professions Code § 17200
19                                                    et seq.)

20            159.      No response is required to this paragraph.

21            160.      This allegation calls for a legal conclusion to which Renew has no duty to either

22 admit or deny. To the extent a response is required, Renew denies th e allegation.
23            161.      This allegation calls for a legal conclusion to which Renew has no duty to either

24 admit or deny. To the extent a response is required, Renew denies the allegation.
25            162.      This allegation calls for a legal conclusion to which Renew has no duty to either

26 admit or deny. To the extent a response is required, Renew denies the allegation.
27            163.      This allegation calls for a legal conclusion to which Renew has no duty to either

28 admit or deny. To the extent a response is required, Renew denies the allegation.
     12634.0056/15611382.1                               13                       Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
       Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 14 of 19




 1            164.      This allegation calls for a legal conclusion to which Renew has no duty to either

 2 admit or deny. To the extent a response is required, Renew denies the allegation.
 3            165.      Deny.

 4            166.      This allegation calls for a legal conclusion to which Renew has no duty to either

 5 admit or deny. To the extent a response is required, Renew denies the allegation.
 6            167.      This allegation calls for a legal conclusion to which Renew has no duty to either

 7 admit or deny. To the extent a response is required, Renew denies the allegation.
 8            168.      This allegation calls for a legal conclusion to which Renew has no duty to either

 9 admit or deny. To the extent a response is required, Renew denies the allegation.
10            169.      This allegation calls for a legal conclusion to which Renew has no duty to either

11 admit or deny. To the extent a response is required, Renew denies the allegation.
12            170.      This allegation calls for a legal conclusion to which Renew has no duty to either

13 admit or deny. To the extent a response is required, Renew denies the allegation.
14            171.      This allegation calls for a legal conclusion to which Renew has no duty to either

15 admit or deny. To the extent a response is required, Renew denies the allegation.
16            172.      This allegation calls for a legal conclusion to which Renew has no duty to either

17 admit or deny. To the extent a response is required, Renew denies the allegation.
18            173.      This allegation calls for a legal conclusion to which Renew has no duty to either

19 admit or deny. To the extent a response is required, Renew denies the allegation.
20            174.      This allegation calls for a legal conclusion to which Renew has no duty to either

21 admit or deny. To the extent a response is required, Renew denies the allegation.
22            175.      This allegation calls for a legal conclusion to which Renew has no duty to either

23 admit or deny. To the extent a response is required, Renew denies the allegation.
24                                                    Sixth VI

25                                                    (Fraud)

26            176.      No response is required to this paragraph.

27            177.      This allegation calls for a legal conclusion to which Renew has no duty to either

28 admit or deny. To the extent a response is required, Renew denies the allegation.
     12634.0056/15611382.1                               14                       Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
       Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 15 of 19




 1            178.      Deny.

 2            179.      Deny.

 3            180.      Renew has insufficient information to either admit or deny this allegation and on

 4 that basis denies the allegation.
 5            181.      Deny.

 6                                                SEVENTH VII

 7     (Financial Abuse of a Dependent Adult Cal. Welfare & Institutions Code § 15610 et seq.)

 8            182.      No response is required to this paragraph.

 9            183.      This allegation calls for a legal conclusion to which Renew has no duty to either

10 admit or deny. To the extent a response is required, Renew denies the allegation.
11            184.      This allegation calls for a legal conclusion to which Renew has no duty to either

12 admit or deny. To the extent a response is required, Renew denies the allegation.
13            185.      This allegation calls for a legal conclusion to which Renew has no duty to either

14 admit or deny. To the extent a response is required, Renew denies the allegation.
15            186.      This allegation calls for a legal conclusion to which Renew has no duty to either

16 admit or deny. To the extent a response is required, Renew denies the allegation.
17            187.      This allegation calls for a legal conclusion to which Renew has no duty to either

18 admit or deny. To the extent a response is required, Renew denies the allegation.
19            188.      This allegation calls for a legal conclusion to which Renew has no duty to either

20 admit or deny. To the extent a response is required, Renew denies the allegation.
21            189.      Deny.

22            190.      Deny.

23                                           PRAYER FOR RELIEF

24            In response to the relief requested in the Prayer for Relief, Renew denies that Plaintiff is

25 entitled to the requested relief for the reasons set forth in this answer, and denies that Plaintiff is
26 entitled to any relief whatsoever. As separate and distinct affirmative defenses to the Complaint
27 and to each allegation contained therein, Renew hereby alleges the following:
28
     12634.0056/15611382.1                               15                       Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
       Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 16 of 19




 1                                       AFFIRMATIVE DEFENSES

 2                                    FIRST AFFIRMATIVE DEFENSE

 3                                         (Failure to State a Claim)

 4            The complaint, and each and every cause of action therein, fails to state facts sufficient to

 5 constitute a cause of action against Renew.
 6                                  SECOND AFFIRMATIVE DEFENSE

 7                                                   (Set Off)

 8            Perez’s claims for relief are barred or limited by the doctrine of setoff.

 9                                   THIRD AFFIRMATIVE DEFENSE

10                                                   (Offset)

11            Perez’s claims for relief are barred or limited by the doctrine of offset.

12                                  FOURTH AFFIRMATIVE DEFENSE

13                                                  (Estoppel)

14            Perez, by virtue of her own acts and/or the acts or omissions of others chargeable to him, is

15 estopped from obtaining relief sought from Renew.
16                                   FIFTH AFFIRMATIVE DEFENSE

17                                              (Unclean Hands)

18            The Complaint should be barred due to the unclean hands of Perez, by virtue of her own

19 acts and/or the acts or omissions of others chargeable to her.
20                                   SIXTH AFFIRMATIVE DEFENSE

21                                   (Statute of Limitations and Repose)

22            The claims made in the complaint are barred as outside of the statute of limitations and/or

23 the statute of repose for each claim.
24                                 SEVENTH AFFIRMATIVE DEFENSE

25                                            (Comparative Fault)

26            Renew alleges that the proximate cause or causes of Perez’s alleged injuries and damages,

27 if any, were wholly or in part the fault of Perez and/or of others for whose conduct Renew are not
28 responsible, and said fault comparatively reduces the percentage of fault, if any, of Renew.
     12634.0056/15611382.1                              16                        Case No. 4:20-cv-04132-SBA
                                   ANSWER TO FIRST AMENDED COMPLAINT
       Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 17 of 19




 1                                 EIGHTH AFFIRMATIVE DEFENSE

 2                                               (No Agency)

 3            To the extent that the loss, injuries and damage alleged by Perez, if any there were, were

 4 caused by the alleged agents of Renew, a relationship which Renew denies, said agents, if any,
 5 exceeded the scope of their alleged agency and acted without the knowledge, consent or
 6 authorization of Renew, and Renew is therefore not liable for said agents’ actions and/or
 7 omissions.
 8                                  NINTH AFFIRMATIVE DEFENSE

 9                                   (Compliance with Governing Law)

10            Renew’s compliance with the statutes, rules, regulations, and contractual obligations which

11 govern the subject matter of this lawsuit precludes any alleged liability to Perez.
12                                  TENTH AFFIRMATIVE DEFENSE

13                                            (Bona Fide Error)

14            Perez’s complaint and each claim for relief therein are precluded because Perez’s damages,

15 if any exist, resulted from a bona fide error notwithstanding maintenance of procedures reasonably
16 adapted to avoid such errors.
17                               ELEVENTH AFFIRMATIVE DEFENSE

18                                          (Damages Speculative)

19            The damages sought by Perez are speculative, and recovery by Perez is therefore barred in

20 whole or in part.
21                                TWELFTH AFFIRMATIVE DEFENSE

22                                                 (Laches)

23            Perez is barred from recovery by the doctrine of laches because she knew of the purported

24 acts or omissions. Perez was fully aware of her rights against Renew (if any) but nevertheless
25 inexcusably and unreasonably delayed in asserting those rights, to the prejudice of Renew.
26
27
28
     12634.0056/15611382.1                             17                       Case No. 4:20-cv-04132-SBA
                                   ANSWER TO FIRST AMENDED COMPLAINT
       Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 18 of 19




 1                                 THIRTEENTH AFFIRMATIVE DEFENSE

 2                                    (Superseding and Intervening Causes)

 3            Perez may not recover against Renew because Perez’s purported damages were the

 4 proximate result of superseding and intervening causes unrelated to any act by Renew.
 5                                FOURTEENTH AFFIRMATIVE DEFENSE

 6                                     (Action/Negligence of Third Parties)

 7            Renew is not responsible for the damages, if any, suffered by Perez, and some other party,

 8 entity, or individual(s) is/are liable and responsible for any and all damages, if any, suffered by
 9 Perez.
10                                  FIFTEENTH AFFIRMATIVE DEFENSE

11                                                    (No Tender)

12            Perez has not tendered any amounts received by virtue of the subject financing and

13 assessment contract, notwithstanding Renew’s equitable right to such tender, in order to seek
14 equitable relief.
15                                  SIXTEENTH AFFIRMATIVE DEFENSE

16                                               (Reservation of Rights)

17            Renew currently has insufficient knowledge or information on which to form a belief as to

18 whether it may have additional, as yet unstated, defenses available. Renew expressly reserves
19 their right to assert additional affirmative defenses in the event that discovery indicates other
20 affirmative defenses would be appropriate.
21                                     RENEW’S PRAYER FOR RELIEF

22            WHEREFORE, Renew prays as follows:

23            1.        That Perez takes nothing by reason of the complaint;

24            2.        For judgment in Renew’s favor and dismissal of the action with prejudice;

25            3.        For attorneys’ fees against Perez;

26            4.        For costs of suit; and

27            For such other relief that the Court deems just and proper.

28
     12634.0056/15611382.1                                 18                   Case No. 4:20-cv-04132-SBA
                                     ANSWER TO FIRST AMENDED COMPLAINT
       Case 4:20-cv-04132-SBA Document 36 Filed 12/23/20 Page 19 of 19




1 DATED: December 23, 2020                    SEVERSON & WERSON
                                              A Professional Corporation
2
                                       By:                /s/ Daniel E. Yosef
3                                                        DANIEL E. YOSEF
4
                                              Attorneys for Defendants
5                                             RENEW FINANCIAL GROUP, LLC and
                                              RENEW FINANCIAL HOLDINGS, INC.
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     12634.0056/15611382.1                   19                     Case No. 4:20-cv-04132-SBA
                             ANSWER TO FIRST AMENDED COMPLAINT
